COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:         Gary Donelson Guion v. Laura Paige Guion

Appellate case number:       01-18-00386-CV

Trial court case number:     2017-57586

Trial court:                 256th District Court of Harris County

       The Clerk of this Court’s November 6, 2018 notice informed appellee, Laura Paige
Guion, that the time for filing appellee’s brief had expired and that, unless appellee’s brief
or an extension was filed within 10 days of that notice, this Court may set this appeal for
submission without an appellee’s brief. See TEX. R. APP. P. 10.5(b), 38.6(d). However,
appellee failed to timely file an appellate brief or extension.

       Accordingly, this Court requests that an appellee’s brief, extension request, or a
notice that no brief will be filed, from appellee’s counsel, Ricardo Lazaro Ramos, be filed
within 10 days of the date of this order. See TEX. R. APP. P. 2, 10.5(b), 38.6(b), (d). The
Court notifies appellee that, if no appellee’s brief or extension request is timely filed within
10 days of the date of this order, this Court will set this appeal for submission on the
appellant’s brief only. See TEX. R. APP. P. 38.9(a).

      It is so ORDERED.
Judge’s signature: __/s/ Evelyn V. Keyes_____________________________________
                    Acting individually  Acting for the Court
Date: __March 7, 2019__